DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office action is in response to communications filed 12/23/2021.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Drawings
The drawings are objected to because the reference numeral 255 is used in FIGURE 4 to refer to a component labeled "FOLDER / FILE / RDSM TABLE," but reference numeral 255 is used in FIGURE 5 to refer to a component labeled "FOLDER / FILE RDSM TABLE."  The Examiner is uncertain if these two components are identical components or different components.  For the sake of examination, the Examiner has interpreted reference numeral 255 of FIGURE 4 to refer to a same component as reference numeral 255 of FIGURE 5, such that the label of reference numeral 255 of FIGURE 4 reads "FOLDER / FILE RDSM COMPONENT."  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 13 is objected to because of the following informality: dependent claim 13 recites "…wherein a first portion of the plurality of filed are transmitted…" (dependent claim 13, line 2).  The Examiner has interpreted this as a minor typographical error and to instead read "…wherein a first portion of the plurality of files are transmitted…"  Appropriate correction is required.
Claim 17 is objected to because of the following informality: independent claim 17 recites "…a plurality of physical libraries configured to manipulate, read, and manage the plurality of RDSM, each RDSM including a self-describing file system…" (independent claim 17, lines 3-4).  The acronym "RDSM" is not defined for this claim.  For the sake of examination, the Examiner has interpreted "RDSM" to stand for "removable digital storage media."  Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Independent claims 1 and 17 as well as dependent claims 2, 5, and 12 (which each ultimately depend from independent claim 1) recite the phrase "and/or."  The Examiner is uncertain whether Applicant intends to claim "and" or "or" in these recitations.  For the sake of examination, the Examiner has interpreted "and/or" broadly to mean "or."  
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Dependent claim 12 recites "…wherein an orchestration engine can execute asynchronous tasks in support of the management of data archived on various removable digital storage media, wherein the tasks include at least one of…" (dependent claim 12, lines 1-3).  There is no antecedent basis for "the tasks."  For the sake of examination, the Examiner has interpreted "…wherein an orchestration engine can execute asynchronous tasks in support of the management of data archived on various removable digital storage media, wherein the tasks include at least one of…" to read "…wherein an orchestration engine can execute asynchronous tasks in support of the management of data archived on various removable digital storage media, wherein the asynchronous tasks include at least one of…"
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Independent claim 17 recites "…a plurality of physical libraries configured to manipulate, read, and manage the plurality of RDSM, each RDSM including a self-describing file system; a physical library manager configured to manage the plurality of physical libraries, the physical library manager includes a library database including a device ID and the self-describing file system from each RDMS of each library…" (independent claim 17, lines 3-7).  There is no antecedent basis in the claim for "the plurality of RDSM."  In addition, there is no antecedent basis for "the self-describing file system from each RDMS of each library.  For the sake of examination, the Examiner has interpreted "…a plurality of physical libraries configured to manipulate, read, and manage the plurality of RDSM, each RDSM including a self-describing file system; a physical library manager configured to manage the plurality of physical libraries, the physical library manager includes a library database including a device ID and the self-describing file system from each RDMS of each library…" to read "…a plurality of physical libraries configured to manipulate, read, and manage a plurality of RDSM, each RDSM including a self-describing file system; a physical library manager configured to manage the plurality of physical libraries, the physical library manager includes a library database including a device ID and the self-describing file system of each RDMS…"
Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Independent claim 18 recites "[a] method for reconstructing a triplex data structure supporting the management of data archived on a plurality of removable digital storage media (RDSM) comprising: exporting file structures from each discrete RDSM device, each file structure having unique paths and unique filenames within the paths; reading the first exported file structure and aggregating file structures from subsequent RDSM devices to the first exported file structure, creating at least one database table including the unique paths and unique filenames to reference specifically where each path and file can be found on the plurality of RDSM; and assembling the aggregated file structure and the at least one database table, along with the original RDSM, to form an exact copy of the original triplex data structure system" independent claim 18, lines 1-12).  There is no antecedent basis for "the management of data."  Additionally, there is no antecedent basis for "the first exported file structure."  Additionally, the Examiner is uncertain if "and unique filenames" of lines 7-8 refers to "unique filenames within the paths."  Additionally, there is no antecedent basis for "the aggregated file structure."  Additionally, there is no antecedent basis for "the original RDSM."  Finally, there is no antecedent basis for "the original triplex data structure."  For the sake of examination, the Examiner has interpreted "[a] method for reconstructing a triplex data structure supporting the management of data archived on a plurality of removable digital storage media (RDSM) comprising: exporting file structures from each discrete RDSM device, each file structure having unique paths and unique filenames within the paths; reading the first exported file structure and aggregating file structures from subsequent RDSM devices to the first exported file structure, creating at least one database table including the unique paths and unique filenames to reference specifically where each path and file can be found on the plurality of RDSM; and assembling the aggregated file structure and the at least one database table, along with the original RDSM, to form an exact copy of the original triplex data structure system" to read "[a] method for reconstructing an original triplex data structure supporting management of data archived on a plurality of removable digital storage media (RDSM) comprising: exporting file structures from each discrete RDSM device, each file structure having unique paths and unique filenames within the paths; reading a first exported file structure and aggregating file structures retrieved from subsequent RDSM devices to the first exported file structure, creating at least one database table including the unique paths and the unique filenames within the paths to reference specifically where each path and file can be found in the exported file structures from the plurality of RDSM; and assembling an aggregated file structure and the at least one database table, along with an original RDSM corresponding to the first exported file structure, to form an exact copy of the original triplex data structure."  Claims 19-20, which ultimately depend from independent claim 18, are rejected for carrying the same deficiencies.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPGPUB 2011/0238906 ("Amir").
As per claim 1, Amir substantially teaches a system (Amit, Abstract) for providing a triplex data structure supporting the management of data archived on a plurality of removable digital storage media (RDSM) comprising:
providing a triplex data structure supporting the management of data archived on a plurality of removable digital storage media (RDSM): (Amir, Abstract; and paragraph 0184, where the index that includes information about files and blocks written to tape may be replicated in two, three, four (or more) copies in order to decrease the risk of losing the index due to a tape error.  The index, which comprises information for accessing and managing data stored tape, may thus be duplexed, triplexed, tetraplexed, or n-plexed.  Amir therefore substantially teaches providing a triplex data structure supporting the management of data archived on a plurality of removable digital storage media (RDSM));
a plurality of physical libraries configured to manipulate, read, and manage the plurality of RDSM, each RDSM including a self-describing file system; a physical library manager configured to manage the plurality of physical libraries, the physical library manager includes a library database including a device ID and the self-describing file system for each RDMS of each library: (Amir, Abstract; FIG. 3; FIG. 8; FIG. 10; and paragraphs 0002, 0055-0062, 0088, and 0181-0188, where data storage and retrieval system 300 of Amir may comprise multiple tape media storage modules that each store multiple tape media (i.e., RDSMs).  Each of the tape media storage modules may be considered a physical tape media library.  Each of the tape media may be embodied as a dual-partition self describing tape medium; each tape thus includes a self-describing file system.  When a file stored in data storage and retrieval system 300 of Amir is desired to be read, the cartridge ID (i.e., device ID) for the file is determined from the folder path to the mount point.  The system of Amir may maintain a database of index files by ingesting index files from multiple tapes so that files may be read efficiently from tape media.  The Examiner notes that such a database built from index files implicitly includes a cartridge ID for each file, since each tape index includes a folder path from each file stored on a tape with which an index file is associated to the mount point of the tape media.  Amir therefore substantially teaches a plurality of physical libraries configured to manipulate, read, and manage the plurality of RDSM, each RDSM including a self-describing file system; a physical library manager configured to manage the plurality of physical libraries, the physical library manager includes a library database including a device ID and the self-describing file system for each RDMS of each library);
an orchestration engine configured to store media metadata associated with files or folders on the plurality of RDSM and read and write data to the plurality of RDSM, wherein the orchestration engine sends media metadata to the physical library manager to determine a particular file or folder on the plurality of RDSM and receives the determined file or folder from the plurality of RDSM: (Amir, Abstract; and paragraphs 0071 and 0181-0188, where data storage and retrieval system 300 of Amir reads a requested file from tape by determining a physical tape cartridge to load and to read the requested file based on the folder path of the requested file and the cartridge ID derived from the folder path of the requested file.  The Examiner notes that the folder path associated with the requested file is metadata associated with requested file and is used by data storage and retrieval system 300 of Amir to physically locate a specific tape to load the specific tape for reading a requested file, which means that data storage and retrieval system 300 has sent information for locating and loading the specific tape to physical hardware that locates and loads the specific tape.  After the specific tape has been loaded, the requested file is read from the specific tape and returned to an entity that requested the requested file.  Data storage and retrieval system 300 of Amir may also include file attributes such as file name, size, type, data of creation, and data of modification.  The Examiner notes that since files are created and may be modified by data storage and retrieval system 300 of Amir, data storage and retrieval system 300 of Amir must also performed writing of files to tape in order that files may be created and modified on tape.  The Examiner further notes that data storage and retrieval system 300 of Amir must comprise an entity that orchestrates performance of reading and writing operations; data storage and retrieval system 300 thus necessarily includes an orchestration engine that orchestrates actions of read and writing in data storage and retrieval system 300 of Amir.  Amir therefore substantially teaches an orchestration engine configured to store media metadata associated with files or folders on the plurality of RDSM and read and write data to the plurality of RDSM, wherein the orchestration engine sends media metadata to the physical library manager to determine a particular file or folder on the plurality of RDSM and receives the determined file or folder from the plurality of RDSM); and
a virtualization engine for a host system, the virtualization engine configured to provide a contiguous view of all data contained in the plurality of RDSM by providing a file structure created by the media metadata: (Amir, Abstract; and paragraphs 0071, 0097-0098, and 0181-0188, where data storage and retrieval system 300 of Amir may associate the index with an operating system level file system implementation to allow a file stored on tape to appear in a computer user's name space in a format indistinguishable from a disk file.  Data storage and retrieval system 300 of Amir thus must include an entity to transparently interact with a computer user's name space such that data stored on tape, which is by definition a linear data storage medium, appears indistinguishable from data stored on disk, which is a randomly accessible data storage medium.  Data storage and retrieval system 300 of Amir thus must include a virtualization engine that provides a contiguous view of all data contained in tape storage in a file structure format created by tape index metadata that is indistinguishable from disk file directory storage.  Amir therefore substantially teaches a virtualization engine for a host system, the virtualization engine configured to provide a contiguous view of all data contained in the plurality of RDSM by providing a file structure created by the media metadata).
As per claim 2, the rejection of claim 1 is incorporated, and Amir further substantially teaches:
wherein the virtualization engine provides a link to the media metadata for the particular file or folder: (Amir, Abstract; and paragraphs 0071, 0097-0098, and 0181-0188, where data storage and retrieval system 300 of Amir may associate the index with an operating system level file system implementation to allow a file stored on tape to appear in a computer user's name space in a format indistinguishable from a disk file.  Data storage and retrieval system 300 of Amir thus must include an entity to transparently interact with a computer user's name space such that data stored on tape, which is by definition a linear data storage medium, appears indistinguishable from data stored on disk, which is a randomly accessible data storage medium.  Data storage and retrieval system 300 of Amir thus must include a virtualization engine that provides a contiguous view of all data contained in tape storage in a file structure format created by tape index metadata that is indistinguishable from disk file directory storage.  Amir therefore substantially teaches wherein the virtualization engine provides a link to the media metadata for the particular file or folder).
As per claim 3, the rejection of claim 1 is incorporated, and Amir further substantially teaches:
wherein the removable digital storage media (RDSM) is a Linear Tape File System (LTFS) tape: (Amir, Abstract; FIG. 3; FIG. 8; FIG. 10; and paragraphs 0002, 0055-0062, 0088, and 0181-0188, where data storage and retrieval system 300 of Amir may comprise multiple tape media storage modules that each store multiple tape media (i.e., RDSMs).  Each of the tape media storage modules may be considered a physical tape media library.  Each of the tape media may be embodied as a dual-partition self describing tape medium; each tape thus includes a self-describing file system.  When a file stored in data storage and retrieval system 300 of Amir is desired to be read, the cartridge ID (i.e., device ID) for the file is determined from the folder path to the mount point.  The system of Amir may maintain a database of index files by ingesting index files from multiple tapes so that files may be read efficiently from tape media.  The Examiner notes that such a database built from index files implicitly includes a cartridge ID for each file, since each tape index includes a folder path from each file stored on a tape with which an index file is associated to the mount point of the tape media.  The Examiner further notes that the tape media of Amir may be embodied using Linear Tape Open (LTO) tape drives, which by definition use tapes formatted with a Linear Tape File System (LTFS).  Amir therefore substantially teaches wherein the removable digital storage media (RDSM) is a Linear Tape File System (LTFS) tape).
As per claim 4, the rejection of claim 3 is incorporated, and Amir further substantially teaches:
wherein the physical library manager is configured to control the plurality of RDSM via a robotic device: (Amir, Abstract; and paragraphs 0055-0062, 0071 and 0181-0188, where data storage and retrieval system 300 of Amir reads a requested file from tape by determining a physical tape cartridge to load and to read the requested file based on the folder path of the requested file and the cartridge ID derived from the folder path of the requested file.  The Examiner notes that the folder path associated with the requested file is metadata associated with requested file and is used by robotic library hardware of data storage and retrieval system 300 of Amir to physically locate a specific tape to load the specific tape for reading a requested file, which means that data storage and retrieval system 300 has sent information for locating and loading the specific tape to physical hardware that locates and loads the specific tape.  After the specific tape has been loaded, the requested file is read from the specific tape and returned to an entity that requested the requested file.  Data storage and retrieval system 300 of Amir may also include file attributes such as file name, size, type, data of creation, and data of modification.  The Examiner notes that since files are created and may be modified by data storage and retrieval system 300 of Amir, data storage and retrieval system 300 of Amir must also performed writing of files to tape in order that files may be created and modified on tape.  The Examiner further notes that data storage and retrieval system 300 of Amir must comprise an entity that orchestrates performance of reading and writing operations; data storage and retrieval system 300 thus necessarily includes an orchestration engine that orchestrates actions of read and writing in data storage and retrieval system 300 of Amir.  Amir therefore substantially teaches wherein the physical library manager is configured to control the plurality of RDSM via a robotic device).
As per claim 5, the rejection of claim 1 is incorporated, and Amir further substantially teaches:
wherein the plurality of RDSM include at least one of an online device, a nearline device or an offline device: (Amir, Abstract; and paragraphs 0055-0062, 0071 and 0181-0188, where data storage and retrieval system 300 of Amir may include multiple tape storage media.  The Examiner notes that when a tape storage medium is not loaded into a tape drive, the tape storage medium is an offline device.  Since it takes a small amount of time to locate and load a specific tape into a tape drive, the specific tape is nearly loaded into the tape drive when the specific tape is requested, which means the specific tape is a nearline device.  Finally, when a tape a loaded into a tape drive and read, the tape is an online device.  Amir therefore substantially teaches wherein the plurality of RDSM include at least one of an online device, a nearline device or an offline device).
As per claim 6, the rejection of claim 1 is incorporated, and Amir further substantially teaches:
wherein upon receipt of a file for storage, the orchestration engine stores the media metadata for the file, consults with the physical library manager to determine an available RDSM library and transfers a file essence of the file to a RDSM of the determined RDSM library: (Amir, Abstract; and paragraphs 0071, 0181-0188, and 0191-0195, where data storage and retrieval system 300 of Amir reads a requested file from tape by determining a physical tape cartridge to load and to read the requested file based on the folder path of the requested file and the cartridge ID derived from the folder path of the requested file.  The Examiner notes that the folder path associated with the requested file is metadata associated with requested file and is used by data storage and retrieval system 300 of Amir to physically locate a specific tape to load the specific tape for reading a requested file, which means that data storage and retrieval system 300 has sent information for locating and loading the specific tape to physical hardware that locates and loads the specific tape.  After the specific tape has been loaded, the requested file is read from the specific tape and returned to an entity that requested the requested file.  Data storage and retrieval system 300 of Amir may also include file attributes such as file name, size, type, data of creation, and data of modification.  The Examiner notes that since files are created and may be modified by data storage and retrieval system 300 of Amir, data storage and retrieval system 300 of Amir must also perform writing of files to tape in order that files may be created and modified on tape.  The procedure for writing a file to tape locates a tape with available storage; loads the tape with available storage for writing the file; and then writes the file to tape (i.e., writes the essence of the file to the tape) and updates the index to include information about the file written to tape.  Amir therefore substantially teaches wherein upon receipt of a file for storage, the orchestration engine stores the media metadata for the file, consults with the physical library manager to determine an available RDSM library and transfers a file essence of the file to a RDSM of the determined RDSM library).
As per claim 7, the rejection of claim 6 is incorporated, and Amir further substantially teaches:
wherein the orchestration engine determines the existence of a unique path on an available RDSM, wherein if the orchestration engine does not find the unique path, the orchestration engine creates the unique path and assigns the unique path a unique number: (Amir, Abstract; and paragraphs 0036, 0071, 0181-0188, and 0191-0195, where data storage and retrieval system 300 of Amir comprises an index that tracks information of files stored to data storage and retrieval system 300 of Amir.  When a new file is to be written to tape storage (i.e., a unique path for the new file does not exist), data storage and retrieval system 300 of Amir writes the new file to available tape storage and then updates the index to include information about the newly-written new file.  The Examiner notes that updating the index thus creates a unique path for the newly-written new file.  Furthermore, metadata in the index for the new file may include a checksum of the file content, which is a unique number corresponding to the newly-written new file.  Amir therefore substantially teaches wherein the orchestration engine determines the existence of a unique path on an available RDSM, wherein if the orchestration engine does not find the unique path, the orchestration engine creates the unique path and assigns the unique path a unique number). 
As per claim 8, the rejection of claim 7 is incorporated, and Amir further substantially teaches:
wherein the determined path resides on at least two RDSM: (Amir, Abstract; and paragraph 0196, where one or more tapes may be shown may be shown under a single mount point.  This means that a single mount point may span multiple tapes; the Examiner notes that when a mount point that spans multiple tapes contains only one file, the one file must span multiple tapes.  Amir therefore substantially teaches wherein the determined path resides on at least two RDSM).
As per claim 9, the rejection of claim 6 is incorporated, and Amir further substantially teaches:
wherein upon a request for retrieval of a file, the orchestration engine consults the media metadata to determine a location of the file essence on the plurality of RDSM and retrieves the file essence based on the determined location: (Amir, Abstract; and paragraphs 0071 and 0181-0188, where data storage and retrieval system 300 of Amir reads a requested file from tape by determining a physical tape cartridge to load and to read the requested file based on the folder path of the requested file and the cartridge ID derived from the folder path of the requested file.  The Examiner notes that the folder path associated with the requested file is metadata associated with requested file and is used by data storage and retrieval system 300 of Amir to physically locate a specific tape to load the specific tape for reading a requested file, which means that data storage and retrieval system 300 has sent information for locating and loading the specific tape to physical hardware that locates and loads the specific tape.  After the specific tape has been loaded, the requested file is read from the specific tape and returned to an entity that requested the requested file.  Data storage and retrieval system 300 of Amir may also include file attributes such as file name, size, type, data of creation, and data of modification.  The Examiner notes that since files are created and may be modified by data storage and retrieval system 300 of Amir, data storage and retrieval system 300 of Amir must also performed writing of files to tape in order that files may be created and modified on tape.  The Examiner further notes that data storage and retrieval system 300 of Amir must comprise an entity that orchestrates performance of reading and writing operations; data storage and retrieval system 300 thus necessarily includes an orchestration engine that orchestrates actions of read and writing in data storage and retrieval system 300 of Amir.  Amir therefore substantially teaches wherein upon a request for retrieval of a file, the orchestration engine consults the media metadata to determine a location of the file essence on the plurality of RDSM and retrieves the file essence based on the determined location).
As per claim 10, the rejection of claim 1 is incorporated, and Amir further substantially teaches:
where data files are organized for placement on RDSM with a contiguous, unique file structure: (Amir, Abstract; and paragraphs 0036, 0071, 0181-0188, and 0191-0195, where data storage and retrieval system 300 of Amir comprises an index that tracks information of files stored to data storage and retrieval system 300 of Amir.  When a new file is to be written to tape storage (i.e., a unique path for the new file does not exist), data storage and retrieval system 300 of Amir writes the new file to available tape storage and then updates the index to include information about the newly-written new file.  The Examiner notes that updating the index thus creates a unique path for the newly-written new file.  Furthermore, metadata in the index for the new file may include a checksum of the file content, which is a unique number corresponding to the newly-written new file.  Amir therefore substantially teaches where data files are organized for placement on RDSM with a contiguous, unique file structure).
As per claim 11, the rejection of claim 1 is incorporated, and Amir further substantially teaches:
wherein unique numbers are associated with each Path and each Path/File combination to aid in both writing to and retrieving data files from RDSM: (Amir, Abstract; and paragraph 0071, where each file stored to self describing tape necessarily includes a path to the mount point of the tape.  Furthermore, the file metadata may include a file ID.  Amir therefore substantially teaches wherein unique numbers are associated with each Path and each Path/File combination to aid in both writing to and retrieving data files from RDSM).
As per claim 12, the rejection of claim 1 is incorporated, and Amir further substantially teaches:
wherein an orchestration engine can execute asynchronous tasks in support of the management of data archived on various removable digital storage media, wherein the asynchronous tasks include at least one of chronological place of data files on RDSM, inspection of files for malware, inspection of files for live-file filtering or aggregation of small files into larger containers: (Amir, paragraph 0039, where updating data stored on tape includes updating the index to denote that updated data has been stored to tape.  The Examiner notes that tape is by definition a linear storage medium; updates to files are thus written after a previously-most-recent file was written, which means that updates to a file are chronologically written to the tape, with earlier updates written earlier on the tape.  Amir therefore substantially teaches wherein an orchestration engine can execute asynchronous tasks in support of the management of data archived on various removable digital storage media, wherein the asynchronous tasks include at least one of chronological place of data files on RDSM, inspection of files for malware, inspection of files for live-file filtering or aggregation of small files into larger containers).
As per claim 13, the rejection of claim 1 is incorporated, and Amir further substantially teaches: 
wherein an orchestration engine is further configured to: filter a plurality of files, wherein a first portion of the plurality of files are transmitted to at least one RDSM and a second portion of the plurality of files are stored on a cache of the host system for faster retrieval: (Amir, Abstract, and paragraphs 0071-0079, where data storage and retrieval system 300 of Amir may filter data by saving read data to cache in a secondary storage system for faster retrieval. while other data remains stored on tape.  Amir therefore substantially teaches wherein the orchestration engine is further configured to: filter a plurality of files, wherein a first portion of the plurality of files are transmitted to at least one RDSM and a second portion of the plurality of files are stored on a cache of the host system for faster retrieval).
As per claim 17, Amir substantially teaches a computer program product comprising non-transitory computer readable medium comprising a set of instructions for creating and managing (Amir, paragraph 0040):
a plurality of physical libraries configured to manipulate, read, and manage the plurality of removable digital storage media (RDSM), each RDSM including a self-describing file system; a physical library manager configured to manage the plurality of physical libraries, the physical library manager includes a library database including a device ID and the self-describing file system from each RDMS of each library: (Amir, Abstract; FIG. 3; FIG. 8; FIG. 10; and paragraphs 0002, 0055-0062, 0088, and 0181-0188, where data storage and retrieval system 300 of Amir may comprise multiple tape media storage modules that each store multiple tape media (i.e., RDSMs).  Each of the tape media storage modules may be considered a physical tape media library.  Each of the tape media may be embodied as a dual-partition self describing tape medium; each tape thus includes a self-describing file system.  When a file stored in data storage and retrieval system 300 of Amir is desired to be read, the cartridge ID (i.e., device ID) for the file is determined from the folder path to the mount point.  The system of Amir may maintain a database of index files by ingesting index files from multiple tapes so that files may be read efficiently from tape media.  The Examiner notes that such a database built from index files implicitly includes a cartridge ID for each file, since each tape index includes a folder path from each file stored on a tape with which an index file is associated to the mount point of the tape media.  Amir therefore substantially teaches a plurality of physical libraries configured to manipulate, read, and manage a plurality of removable digital storage media (RDSM), each RDSM including a self-describing file system; a physical library manager configured to manage the plurality of physical libraries, the physical library manager includes a library database including a device ID and the self-describing file system from each RDMS of each library);
an orchestration engine configured to store media metadata associated with files or folders on the plurality of RDSM and read and write data to the plurality of RDSM, wherein the orchestration engine sends media metadata to the physical library manager to determine a particular file or folder on the plurality of RDSM and receives the determined file or folder from the plurality of RDSM: (Amir, Abstract; and paragraphs 0071 and 0181-0188, where data storage and retrieval system 300 of Amir reads a requested file from tape by determining a physical tape cartridge to load and to read the requested file based on the folder path of the requested file and the cartridge ID derived from the folder path of the requested file.  The Examiner notes that the folder path associated with the requested file is metadata associated with requested file and is used by data storage and retrieval system 300 of Amir to physically locate a specific tape to load the specific tape for reading a requested file, which means that data storage and retrieval system 300 has sent information for locating and loading the specific tape to physical hardware that locates and loads the specific tape.  After the specific tape has been loaded, the requested file is read from the specific tape and returned to an entity that requested the requested file.  Data storage and retrieval system 300 of Amir may also include file attributes such as file name, size, type, data of creation, and data of modification.  The Examiner notes that since files are created and may be modified by data storage and retrieval system 300 of Amir, data storage and retrieval system 300 of Amir must also performed writing of files to tape in order that files may be created and modified on tape.  The Examiner further notes that data storage and retrieval system 300 of Amir must comprise an entity that orchestrates performance of reading and writing operations; data storage and retrieval system 300 thus necessarily includes an orchestration engine that orchestrates actions of read and writing in data storage and retrieval system 300 of Amir.  Amir therefore substantially teaches an orchestration engine configured to store media metadata associated with files or folders on the plurality of RDSM and read and write data to the plurality of RDSM, wherein the orchestration engine sends media metadata to the physical library manager to determine a particular file or folder on the plurality of RDSM and receives the determined file or folder from the plurality of RDSM); and
a virtualization engine for a host system, the virtualization engine configured to provide a contiguous view of all data contained in the plurality of RDSM by providing a file structure created by the media metadata: (Amir, Abstract; and paragraphs 0071, 0097-0098, and 0181-0188, where data storage and retrieval system 300 of Amir may associate the index with an operating system level file system implementation to allow a file stored on tape to appear in a computer user's name space in a format indistinguishable from a disk file.  Data storage and retrieval system 300 of Amir thus must include an entity to transparently interact with a computer user's name space such that data stored on tape, which is by definition a linear data storage medium, appears indistinguishable from data stored on disk, which is a randomly accessible data storage medium.  Data storage and retrieval system 300 of Amir thus must include a virtualization engine that provides a contiguous view of all data contained in tape storage in a file structure format created by tape index metadata that is indistinguishable from disk file directory storage.  Amir therefore substantially teaches a virtualization engine for a host system, the virtualization engine configured to provide a contiguous view of all data contained in the plurality of RDSM by providing a file structure created by the media metadata).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2011/0238906 ("Amir") in view of non-patent literature "High Performance Storage System Scalability: Architecture, Implementation and Experience" ("Watson").
As per claim 14, the rejection of claim 1 is incorporated, but Amir does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Watson teaches high performance storage system scalability.
As per claim 14, Watson particularly teaches:
wherein an orchestration engine is further configured to: aggregate files that are less than a predetermined size in a container file and transmit the container file to at least one RDSM as a single unit: (Watson, page 9, column 2, paragraph 3, where another utility developed to improve transfer performance is HPSS Tar, which created POSIX-compliant TAR files directly in HPSS, using multithreading and HPSS striped transfers to achieve high I/O rates by block many small files into a single large archive file.  HTAR includes a number of other features, such as automatic creation of a separate index file, that facilitate random retrievals of HPSS files and listing of tar files that may reside on tape.  HTAR provides a simple means to scale the writing and reading of large numbers of small files in a single high data throughput transfer to HPSS.  Watson therefore particularly teaches wherein the orchestration engine is further configured to: aggregate files that are less than a predetermined size in a container file and transmit the container file to at least one RDSM as a single unit).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Watson and Amir before them before the instant application was effectively filed, to modify the system of Amir to include the principles of Watson of grouping small write operations together into one large write operation.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system performance by implementing techniques that enable high data throughput to HPSS (Watson, page 9, column 2, paragraph 3). 
As per claim 15, the rejection of claim 1 is incorporated, but Amir does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Watson teaches high performance storage system scalability.
As per claim 15, Watson particularly teaches: 
wherein a triplex data structure system can be duplicated for redundancy, with all data creation, updates, and deletions automatically duplicated from a first system to a second system: (Watson, page 7, column 2, paragraph 5; and page 8, column 2, paragraph 2, where HPSS can also support virtual striped tape volumes to improver transfer rates to tape.  The Storage Service supports virtual volumes of Redundant Arrays of Independent Tapes (RAIT), Level 0 (mirroring) and Level 1 (striping with no parity tape).  Current usage generally limits operational tape striping to four-way RAIT Level 1 stripes because of concerns about the reliability of tape media and drives, although other strategies for using wider stripes are being considered.  For example, it is possible to write a file to tape directly and then make a deferred mirrored copy later on a scheduled basis.  In addition, when migrating to tape, mirrored copies (possibly distribute) can be created as part of the policy, further enhancing user data robustness.  Watson therefore particularly teaches wherein a triplex data structure system can be duplicated for redundancy, with all data creation, updates, and deletions automatically duplicated from a first system to a second system).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Watson and Amir before them before the instant application was effectively filed, to modify the system of Amir to include the principles of Watson of grouping small write operations together into one large write operation.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system performance by implementing techniques that enable high data throughput to HPSS (Watson, page 9, column 2, paragraph 3). 
As per claim 16, the rejection of claim 1 is incorporated, but Amir does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Watson teaches high performance storage system scalability.
As per claim 16, Watson particularly teaches: 
wherein more than two triplex data structures are chained and duplicated with all data creation, updates, and deletions automatically duplicated and cascaded from the first system to all others: (Watson, page 7, column 2, paragraph 5; and page 8, column 2, paragraph 2, where HPSS can also support virtual striped tape volumes to improver transfer rates to tape.  The Storage Service supports virtual volumes of Redundant Arrays of Independent Tapes (RAIT), Level 0 (mirroring) and Level 1 (striping with no parity tape).  Current usage generally limits operational tape striping to four-way RAIT Level 1 stripes because of concerns about the reliability of tape media and drives, although other strategies for using wider stripes are being considered.  For example, it is possible to write a file to tape directly and then make a deferred mirrored copy later on a scheduled basis.  In addition, when migrating to tape, mirrored copies (possibly distribute) can be created as part of the policy, further enhancing user data robustness.  Watson therefore particularly teaches
wherein more than two triplex data structures are chained and duplicated with all data creation, updates, and deletions automatically duplicated and cascaded from a first system to all other systems).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Watson and Amir before them before the instant application was effectively filed, to modify the system of Amir to include the principles of Watson of grouping small write operations together into one large write operation.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system performance by implementing techniques that enable high data throughput to HPSS (Watson, page 9, column 2, paragraph 3). 
As per claim 18, Amir substantially teaches a method for reconstructing a triplex data structure supporting the management of data archived on a plurality of removable digital storage media (RDSM) comprising:
reconstructing a triplex data structure supporting the management of data archived on a plurality of removable digital storage media (RDSM) comprising: exporting file structures from each discrete RDSM device, each file structure having unique paths and unique filenames within the paths; creating at least one database table including the unique paths and unique filenames to reference specifically where each path and file can be found on the plurality of RDSM: (Amir, Abstract; FIG. 3; FIG. 8; FIG. 10; and paragraphs 0002, 0036, 0040, 0055-0062, 0071, 0088, 0181-0188, and 0191-0200, where data storage and retrieval system 300 of Amir may include a "recovery mode" in which all cartridges of data storage and retrieval system 300 are indexed in a single operation to create a unified index of contents stored on tape cartridges of data storage and retrieval system 300 of Amir. Data storage and retrieval system 300 of Amir that has completed indexing of all tape cartridges may thus recovery from failure of one of more tapes by reconstructing data using the index.  In addition, (Amir, Abstract; FIG. 3; FIG. 8; FIG. 10; and paragraphs 0002, 0055-0062, 0088, and 0181-0188) teaches where data storage and retrieval system 300 of Amir may comprise multiple tape media storage modules that each store multiple tape media (i.e., RDSMs).  Each of the tape media storage modules may be considered a physical tape media library.  Each of the tape media may be embodied as a dual-partition self describing tape medium; each tape thus includes a self-describing file system.  When a file stored in data storage and retrieval system 300 of Amir is desired to be read, the cartridge ID (i.e., device ID) for the file is determined from the folder path to the mount point.  The system of Amir may maintain a database of index files by ingesting index files from multiple tapes so that files may be read efficiently from tape media.  The Examiner notes that such a database built from index files implicitly includes a cartridge ID for each file, since each tape index includes a folder path from each file stored on a tape with which an index file is associated to the mount point of the tape media.  In addition, (Amir, Abstract; and paragraphs 0071 and 0181-0188) teaches where data storage and retrieval system 300 of Amir reads a requested file from tape by determining a physical tape cartridge to load and to read the requested file based on the folder path of the requested file and the cartridge ID derived from the folder path of the requested file.  The Examiner notes that the folder path associated with the requested file is metadata associated with requested file and is used by data storage and retrieval system 300 of Amir to physically locate a specific tape to load the specific tape for reading a requested file, which means that data storage and retrieval system 300 has sent information for locating and loading the specific tape to physical hardware that locates and loads the specific tape.  After the specific tape has been loaded, the requested file is read from the specific tape and returned to an entity that requested the requested file.  Data storage and retrieval system 300 of Amir may also include file attributes such as file name, size, type, data of creation, and data of modification.  The Examiner notes that since files are created and may be modified by data storage and retrieval system 300 of Amir, data storage and retrieval system 300 of Amir must also performed writing of files to tape in order that files may be created and modified on tape.  The Examiner further notes that data storage and retrieval system 300 of Amir must comprise an entity that orchestrates performance of reading and writing operations; data storage and retrieval system 300 thus necessarily includes an orchestration engine that orchestrates actions of read and writing in data storage and retrieval system 300 of Amir.  In addition, (Amir, Abstract; and paragraphs 0071, 0097-0098, and 0181-0188) teaches where data storage and retrieval system 300 of Amir may associate the index with an operating system level file system implementation to allow a file stored on tape to appear in a computer user's name space in a format indistinguishable from a disk file.  Data storage and retrieval system 300 of Amir thus must include an entity to transparently interact with a computer user's name space such that data stored on tape, which is by definition a linear data storage medium, appears indistinguishable from data stored on disk, which is a randomly accessible data storage medium.  Data storage and retrieval system 300 of Amir thus must include a virtualization engine that provides a contiguous view of all data contained in tape storage in a file structure format created by tape index metadata that is indistinguishable from disk file directory storage.  In addition, (Amir, Abstract; and paragraphs 0036, 0071, 0181-0188, and 0191-0195) teaches where data storage and retrieval system 300 of Amir comprises an index that tracks information of files stored to data storage and retrieval system 300 of Amir.  When a new file is to be written to tape storage (i.e., a unique path for the new file does not exist), data storage and retrieval system 300 of Amir writes the new file to available tape storage and then updates the index to include information about the newly-written new file.  The Examiner notes that updating the index thus creates a unique path for the newly-written new file.  Furthermore, metadata in the index for the new file may include a checksum of the file content, which is a unique number corresponding to the newly-written new file.  In addition, (Amir, Abstract; FIG. 3; FIG. 8; FIG. 10; and paragraphs 0002, 0055-0062, 0088, and 0181-0188) teaches where data storage and retrieval system 300 of Amir may comprise multiple tape media storage modules that each store multiple tape media (i.e., RDSMs).  Each of the tape media storage modules may be considered a physical tape media library.  Each of the tape media may be embodied as a dual-partition self describing tape medium; each tape thus includes a self-describing file system.  When a file stored in data storage and retrieval system 300 of Amir is desired to be read, the cartridge ID (i.e., device ID) for the file is determined from the folder path to the mount point.  The system of Amir may maintain a database of index files by ingesting index files from multiple tapes so that files may be read efficiently from tape media.  The Examiner notes that such a database built from index files implicitly includes a cartridge ID for each file, since each tape index includes a folder path from each file stored on a tape with which an index file is associated to the mount point of the tape media.  Amir therefore substantially teaches reconstructing a triplex data structure supporting the management of data archived on a plurality of removable digital storage media (RDSM) comprising: exporting file structures from each discrete RDSM device, each file structure having unique paths and unique filenames within the paths; creating at least one database table including the unique paths and unique filenames to reference specifically where each path and file can be found on the plurality of RDSM). 
Amir does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Watson teaches high performance storage system scalability.
As per claim 18, Watson particularly teaches:
reading the first exported file structure and aggregating file structures from subsequent RDSM devices to the first exported file structure, and assembling the aggregated file structure and the at least one database tale, along with the original RDSM, to form an exact copy of the original triplex data structure system: (Watson, page 9, column 2, paragraph 3, where another utility developed to improve transfer performance is HPSS Tar, which created POSIX-compliant TAR files directly in HPSS, using multithreading and HPSS striped transfers to achieve high I/O rates by block many small files into a single large archive file.  HTAR includes a number of other features, such as automatic creation of a separate index file, that facilitate random retrievals of HPSS files and listing of tar files that may reside on tape.  HTAR provides a simple means to scale the writing and reading of large numbers of small files in a single high data throughput transfer to HPSS.  The Examiner notes that creation of a single tar archive creates a file and directory structure identical to the tape from which the tar archive was created.  This means that file structures from the original tape storage medium from which the tar file was created were exported from the original tape medium and reconstructed as an aggregation of the file structures in a tar archive.  Watson therefore particularly teaches reading the first exported file structure and aggregating file structures from subsequent RDSM devices to the first exported file structure, and assembling the aggregated file structure and the at least one database tale, along with the original RDSM, to form an exact copy of the original triplex data structure system).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Watson and Amir before them before the instant application was effectively filed, to modify the system of Amir to include the principles of Watson of grouping small write operations together into one large write operation.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system performance by implementing techniques that enable high data throughput to HPSS (Watson, page 9, column 2, paragraph 3). 
As per claim 19, the rejection of claim 18 is incorporated, and Amir further substantially teaches:
wherein the aggregated file structure is used to generate unique path and folder numbers that are represented within a database table: (Amir, Abstract; and paragraphs 0002, 0040, 0055-0062, 0071, 0088, 0181-0188 and 0191-0200, where data storage and retrieval system 300 of Amir may include a "recovery mode" in which all cartridges of data storage and retrieval system 300 are indexed in a single operation to create a unified index of contents stored on tape cartridges of data storage and retrieval system 300 of Amir. Data storage and retrieval system 300 of Amir that has completed indexing of all tape cartridges may thus recovery from failure of one of more tapes by reconstructing data using the index.  In addition, (Amir, Abstract; FIG. 3; FIG. 8; FIG. 10; and paragraphs 0002, 0055-0062, 0088, and 0181-0188) teaches where data storage and retrieval system 300 of Amir may comprise multiple tape media storage modules that each store multiple tape media (i.e., RDSMs).  Each of the tape media storage modules may be considered a physical tape media library.  Each of the tape media may be embodied as a dual-partition self describing tape medium; each tape thus includes a self-describing file system.  When a file stored in data storage and retrieval system 300 of Amir is desired to be read, the cartridge ID (i.e., device ID) for the file is determined from the folder path to the mount point.  The system of Amir may maintain a database of index files by ingesting index files from multiple tapes so that files may be read efficiently from tape media.  The Examiner notes that such a database built from index files implicitly includes a cartridge ID for each file, since each tape index includes a folder path from each file stored on a tape with which an index file is associated to the mount point of the tape media.  In addition, (Amir, Abstract; and paragraphs 0071 and 0181-0188) teaches where data storage and retrieval system 300 of Amir reads a requested file from tape by determining a physical tape cartridge to load and to read the requested file based on the folder path of the requested file and the cartridge ID derived from the folder path of the requested file.  The Examiner notes that the folder path associated with the requested file is metadata associated with requested file and is used by data storage and retrieval system 300 of Amir to physically locate a specific tape to load the specific tape for reading a requested file, which means that data storage and retrieval system 300 has sent information for locating and loading the specific tape to physical hardware that locates and loads the specific tape.  After the specific tape has been loaded, the requested file is read from the specific tape and returned to an entity that requested the requested file.  Data storage and retrieval system 300 of Amir may also include file attributes such as file name, size, type, data of creation, and data of modification.  The Examiner notes that since files are created and may be modified by data storage and retrieval system 300 of Amir, data storage and retrieval system 300 of Amir must also performed writing of files to tape in order that files may be created and modified on tape.  The Examiner further notes that data storage and retrieval system 300 of Amir must comprise an entity that orchestrates performance of reading and writing operations; data storage and retrieval system 300 thus necessarily includes an orchestration engine that orchestrates actions of read and writing in data storage and retrieval system 300 of Amir.  In addition, (Amir, Abstract; and paragraphs 0071, 0097-0098, and 0181-0188) teaches where data storage and retrieval system 300 of Amir may associate the index with an operating system level file system implementation to allow a file stored on tape to appear in a computer user's name space in a format indistinguishable from a disk file.  Data storage and retrieval system 300 of Amir thus must include an entity to transparently interact with a computer user's name space such that data stored on tape, which is by definition a linear data storage medium, appears indistinguishable from data stored on disk, which is a randomly accessible data storage medium.  Data storage and retrieval system 300 of Amir thus must include a virtualization engine that provides a contiguous view of all data contained in tape storage in a file structure format created by tape index metadata that is indistinguishable from disk file directory storage.  Amir therefore substantially teaches wherein the aggregated file structure is used to generate unique path and folder numbers that are represented within a database table).
As per claim 20, the rejection of claim 19 is incorporated, and Amir further substantially teaches:
wherein the at least one database table includes metadata associated with each file: (Amir, Abstract; and paragraphs 0002, 0040, 0055-0062, 0071, 0088, 0181-0188 and 0191-0200, where data storage and retrieval system 300 of Amir may include a "recovery mode" in which all cartridges of data storage and retrieval system 300 are indexed in a single operation to create a unified index of contents stored on tape cartridges of data storage and retrieval system 300 of Amir. Data storage and retrieval system 300 of Amir that has completed indexing of all tape cartridges may thus recovery from failure of one of more tapes by reconstructing data using the index.  In addition, (Amir, Abstract; FIG. 3; FIG. 8; FIG. 10; and paragraphs 0002, 0055-0062, 0088, and 0181-0188) teaches where data storage and retrieval system 300 of Amir may comprise multiple tape media storage modules that each store multiple tape media (i.e., RDSMs).  Each of the tape media storage modules may be considered a physical tape media library.  Each of the tape media may be embodied as a dual-partition self describing tape medium; each tape thus includes a self-describing file system.  When a file stored in data storage and retrieval system 300 of Amir is desired to be read, the cartridge ID (i.e., device ID) for the file is determined from the folder path to the mount point.  The system of Amir may maintain a database of index files by ingesting index files from multiple tapes so that files may be read efficiently from tape media.  The Examiner notes that such a database built from index files implicitly includes a cartridge ID for each file, since each tape index includes a folder path from each file stored on a tape with which an index file is associated to the mount point of the tape media.  In addition, (Amir, Abstract; and paragraphs 0071 and 0181-0188) teaches where data storage and retrieval system 300 of Amir reads a requested file from tape by determining a physical tape cartridge to load and to read the requested file based on the folder path of the requested file and the cartridge ID derived from the folder path of the requested file.  The Examiner notes that the folder path associated with the requested file is metadata associated with requested file and is used by data storage and retrieval system 300 of Amir to physically locate a specific tape to load the specific tape for reading a requested file, which means that data storage and retrieval system 300 has sent information for locating and loading the specific tape to physical hardware that locates and loads the specific tape.  After the specific tape has been loaded, the requested file is read from the specific tape and returned to an entity that requested the requested file.  Data storage and retrieval system 300 of Amir may also include file attributes such as file name, size, type, data of creation, and data of modification.  The Examiner notes that since files are created and may be modified by data storage and retrieval system 300 of Amir, data storage and retrieval system 300 of Amir must also performed writing of files to tape in order that files may be created and modified on tape.  The Examiner further notes that data storage and retrieval system 300 of Amir must comprise an entity that orchestrates performance of reading and writing operations; data storage and retrieval system 300 thus necessarily includes an orchestration engine that orchestrates actions of read and writing in data storage and retrieval system 300 of Amir.  In addition, (Amir, Abstract; and paragraphs 0071, 0097-0098, and 0181-0188) teaches where data storage and retrieval system 300 of Amir may associate the index with an operating system level file system implementation to allow a file stored on tape to appear in a computer user's name space in a format indistinguishable from a disk file.  Data storage and retrieval system 300 of Amir thus must include an entity to transparently interact with a computer user's name space such that data stored on tape, which is by definition a linear data storage medium, appears indistinguishable from data stored on disk, which is a randomly accessible data storage medium.  Data storage and retrieval system 300 of Amir thus must include a virtualization engine that provides a contiguous view of all data contained in tape storage in a file structure format created by tape index metadata that is indistinguishable from disk file directory storage.  The Examiner notes that the index associated with each tape comprises data about files stored on the tape; the database thus contains metadata associated with each file stored in the tape.  Amir therefore substantially teaches wherein the at least one database table includes metadata associated with each file). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel C Chappell whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:00AM - 5:00 PM, Mountain.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel C. Chappell/Primary Examiner, Art Unit 2135